 

Exhibit 10.3

 



Hydra Industries Acquisition Corp. October 24, 2014





3 Columbus Circle

16th Floor

New York, NY 10019



 

Re:Initial Public Offering



 

Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) proposed to be
entered into by and between Hydra Industries Acquisition Corp., a Delaware
corporation (the “Company”), and UBS Securities LLC, as representative of the
several underwriters named therein (the “Underwriters”), relating to an
underwritten initial public offering (the “Public Offering”) of 8,000,000 of the
Company’s units (the “Units”), each comprised of one share of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”), one right (each,
a “Right”) and one warrant (each, a “Warrant”). Each Right entitles the holder
thereof to receive one-tenth (1/10) of one share of Common Stock upon the
Company’s completion of a Business Combination (as defined below). Each Warrant
entitles the holder thereof to purchase one-half of one share of the Common
Stock at a price of $5.75 per half share, subject to adjustment. The Units shall
be sold in the Public Offering pursuant to a registration statement on Form S-1
and prospectus (the “Prospectus”) filed by the Company with the U.S. Securities
and Exchange Commission (the “Commission”) and the Company shall apply to have
the Units listed on the NASDAQ Capital Market. Certain capitalized terms used
herein are defined in paragraph 12 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of Hydra Industries Sponsor LLC (the “Hydra Sponsor”) and
MIHI LLC (the “Macquarie Sponsor” and together with the Hydra Sponsor, the
“Sponsors”) and each of the undersigned individuals, each of whom is a director
or member of the Company’s management team or an affiliate thereof (each, an
“Insider” and collectively, the “Insiders”), hereby agrees with the Company as
follows:

 

1. Each Sponsor and each Insider agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it or he shall vote all Founder Shares and any
shares acquired by it or him in the Public Offering or the secondary public
market in favor of such proposed Business Combination.

 

2. Each Sponsor and each Insider hereby agrees that in the event that the
Company fails to consummate a Business Combination (as defined in the
Underwriting Agreement) within 24 months from the closing of the Public
Offering, or such later period approved by the Company’s stockholders in
accordance with the Company’s amended and restated certificate of incorporation,
the Sponsors and Insiders shall take all reasonable steps to cause the Company
to (i) cease all operations except for the purpose of winding up, (ii) as
promptly as reasonably possible but not more than 10 business days thereafter,
redeem 100% of the Common Stock sold as part of the Units in the Public Offering
(the “Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest income
(net of taxes payable and net of up to $50,000 of interest to pay dissolution
expenses), divided by the number of then outstanding public shares, which
redemption will completely extinguish Public Stockholders’ rights as
stockholders (including the right to receive further liquidation distributions,
if any), subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors, dissolve and liquidate,
subject in each case to the Company’s obligations under Delaware law to provide
for claims of creditors and other requirements of applicable law. Each Sponsor
and each Insider agrees not to propose any amendment to the Company’s amended
and restated certificate of incorporation that would affect the substance or
timing of the Company’s obligation to redeem 100% of the Offering Shares if the
Company does not complete a Business Combination within 24 months from the
closing of the Public Offering, unless the Company provides its public
stockholders with the opportunity to redeem their shares of Common Stock upon
approval of any such amendment at a price per share, payable in cash, equal to
the aggregate amount then on deposit in the Trust Account including interest
income (net of taxes payable), divided by the number of then outstanding public
shares.

 



 

 

 

Each Sponsor and each Insider acknowledges that it or he has no right, title,
interest or claim of any kind in or to any monies held in the Trust Account or
any other asset of the Company as a result of any liquidation of the Company
prior to the Business Combination with respect to the Founder Shares. The
Sponsor and each Insider hereby further waives, with respect to any shares of
the Common Stock held by it or him, if any, any redemption rights it or he may
have in connection with the consummation of a Business Combination, including,
without limitation, any such rights available in the context of a stockholder
vote to approve such Business Combination or in the context of a tender offer
made by the Company to purchase shares of the Common Stock (although each
Sponsor and Insider shall be entitled to redemption and liquidation rights with
respect to any shares of the Common Stock (other than Founder Shares) it or they
hold if the Company fails to consummate a Business Combination within 24 months
from the closing of the Public Offering.

 

Each Sponsor and each Insider hereby waives any rights it or he may have to
require registration of the Units, shares of Common Stock, Rights, Warrants and
any securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock owned by it, if any, in connection with the filing of the
registration statement relating to the Public Offering. Each Sponsor and each
Insider further agrees that, during the period commencing on the effective date
of the Underwriting Agreement and ending 180 days after such date, it or he will
not, without the prior written consent of UBS Securities LLC, make any demand
for, or exercise any right with respect to, the registration of the Units,
shares of Common Stock, Rights, Warrants and any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by it, if any.

 

In addition, each Sponsor and each Insider hereby waives any and all preemptive
rights, participation rights, resale rights, rights of first refusal and similar
rights that it or he may have in connection with the Public Offering or with any
issuance or sale by the Company of any equity or other securities before the
Public Offering.

 

Subject to the exceptions set forth in paragraph 7(c) below, each Sponsor and
each Insider hereby confirms that it or he has not, directly or indirectly,
taken, and hereby covenants that it or he will not, directly or indirectly,
take, any action designed, or which has constituted or will constitute or might
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any Units, shares of Common Stock, Rights, Warrants or any securities
convertible into, or exercisable, or exchangeable for, shares of Common Stock
owned by it, if any. Subject to the exceptions set forth in paragraph 7(c)
below, each Sponsor and each Insider hereby authorizes the Company and its
transfer agent, during the period commencing on the effective date of the
Underwriting Agreement and ending 180 days after such date, to decline the
transfer of or to note stop transfer restrictions on the stock register and
other records relating to any Units, shares of Common Stock, Rights, Warrants or
any securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock owned by it, if any, subject to this Letter Agreement of which it
or he is the record holder, and, with respect to any Units, shares of Common
Stock, Rights, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by it, if any, subject to this
Letter Agreement of which it or he is the beneficial owner but not the record
holder, it or he hereby agrees to cause such record holder to authorize the
Company and its transfer agent, during the period commencing on the effective
date of the Underwriting Agreement and ending 180 days after such date, to
decline the transfer of or to note stop transfer restrictions on the stock
register and other records relating to such shares or other securities.

 



 

 

 

3. Subject to the exceptions set forth in paragraph 7(c) below, during the
period commencing on the effective date of the Underwriting Agreement and ending
180 days after such date, each Sponsor and each Insider shall not (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, file (or participate in the filing of ) a registration statement
with the Commission or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder, with respect to any Units,
shares of Common Stock, Rights, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by it, if any,
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any Units,
shares of Common Stock, Rights, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by it, if any,
whether any such transaction is to be settled by delivery of such securities, in
cash or otherwise, or (iii) publicly announce an intention to effect any
transaction specified in clause (i) or (ii). The foregoing sentence shall not
apply to the registration of the offer and sale of Units as contemplated by the
Underwriting Agreement and the sale of the Units to the Underwriters (as defined
in the Underwriting Agreement) in the Public Offering. Each of the Insiders and
the Sponsors acknowledges and agrees that, prior to the effective date of any
release or waiver, of the restrictions set forth in this paragraph 3, other than
pursuant to the exceptions contained in paragraph 7(c) below, the Company shall
announce the impending release or waiver by press release through a major news
service at least two business days before the effective date of the release or
waiver. Any release or waiver granted shall only be effective two business days
after the publication date of such press release. The provisions of this
paragraph will not apply to any release or waiver granted solely to permit a
transfer of securities that is not for consideration and where the transferee
has agreed in writing to be bound by the same terms described in this Letter
Agreement.

 

4. In the event of the liquidation of the Trust Account, A. Lorne Weil (the
“Indemnitor”) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company may become subject as
a result of any claim by (i) any third party for services rendered or products
sold to the Company or (ii) a prospective target business with which the Company
has entered into an acquisition agreement (a “Target”); provided, however, that
such indemnification of the Company by the Indemnitor shall apply only to the
extent necessary to ensure that such claims by a third party for services
rendered (other than the Company’s independent public accountants) or products
sold to the Company or a Target do not reduce the amount of funds in the Trust
Account to below (i) $10.00 per share of the Offering Shares remaining
outstanding and (ii) such lesser amount per share of the Offering Shares
remaining outstanding held in the Trust Account due to reductions in the value
of the trust assets as of the date of the liquidation of the Trust Account other
than due to the failure to obtain such waiver, in each case, net of the amount
of interest income (net of taxes payable), and provided, further, that only if
such third party or Target has not executed an agreement waiving claims against
and all rights to seek access to the Trust Account whether or not such agreement
is enforceable. In the event that any such executed waiver is deemed to be
unenforceable against such third party, the Indemnitor shall not be responsible
for any liability as a result of any such third party claims. Notwithstanding
any of the foregoing, such indemnification of the Company by the Indemnitor
shall not apply as to any claims under the Company’s obligation to indemnify the
Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended. The Indemnitor shall have the right to
defend against any such claim with counsel of its choice reasonably satisfactory
to the Company if, within 15 days following written receipt of notice of the
claim to the Indemnitor, the Indemnitor notified the Company in writing that the
Indemnitor shall undertake such defense.

 

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase an additional 1,200,000 Units, the Sponsors and Insiders
(other than Messrs. Miller, Dannhauser, Stevens and Shea) agree that they shall
return to the Company for cancellation, at no cost, a number of Founder Shares
in the aggregate equal to 300,000 multiplied by a fraction, (i) the numerator of
which is 1,200,000 minus the number of Units purchased by the Underwriters upon
the exercise of their over-allotment option, and (ii) the denominator of which
is 1,200,000. The Sponsors and Insiders (other than Messrs. Miller, Dannhauser,
Stevens and Shea) further agree that to the extent that (a) the size of the
Public Offering is increased or decreased and (b) the Sponsors and Insiders
(other than Messrs. Miller, Dannhauser, Stevens and Shea) have either purchased
or sold shares of Common Stock or an adjustment to the number of Founder Shares
has been effected by way of a stock split, stock dividend, reverse stock split,
contribution back to capital or otherwise, in each case in connection with such
increase or decrease in the size of the Public Offering, then (A) the references
to 1,200,000 in the numerator and denominator of the formula in the immediately
preceding sentence shall be changed to a number equal to 15% of the number of
shares included in the Units issued in the Public Offering and (B) the reference
to 300,000 in the formula set forth in the immediately preceding sentence shall
be adjusted to such number of shares of Common Stock that the Sponsors and
Insiders (other than Messrs. Miller, Dannhauser, Stevens and Shea) would have to
return to the Company in order to hold (with all of the pre-offering
stockholders) an aggregate of 20.0% of the Company’s issued and outstanding
Common Stock after the Public Offering. For purposes of clarification, nothing
in this paragraph will impact the number of shares of Common Stock purchased by
MIHI LLC pursuant to the Forward Purchase Contract (defined below).

 



 

 

 

6.(a) The Hydra Sponsor and each Insider (other than the MIHI LLC designee)
hereby agrees not to participate in the formation of, or become an officer or
director of, another blank check company until the Company has entered into a
definitive agreement regarding the initial Business Combination or the Company
has failed to complete the initial Business Combination within 24 months from
the closing of the Public Offering. MIHI LLC and MIHI LLC’s director nominee
hereby agree not to participate in the formation of or investment in, or become
an officer or director of, any other blank check company that is seeking equity
proceeds between $75 million and $175 million until 3 months after the closing
of the Public Offering.

 

(b) Each Sponsor and each Insider hereby agrees and acknowledges that: (i) each
of the Underwriters and the Company would be irreparably injured in the event of
a breach by such Sponsor or Insider of his or its applicable obligations under
paragraphs 1, 2, 3, 4, 5, 6(a), 7(a), 7(b), 9 and 10 of this Letter Agreement
(ii) monetary damages may not be an adequate remedy for such breach and (iii)
the non-breaching party shall be entitled to injunctive relief, in addition to
any other remedy that such party may have in law or in equity, in the event of
such breach.

 

7.(a) Each Sponsor and each Insider agrees that it or he shall not Transfer any
Founder Shares, Private Placement Shares (as defined below) or shares of Common
Stock underlying the Rights included in the Forward Purchase Units held by it or
him, if any, until the earlier of (A) one year after the completion of a
Business Combination or (B) the date following the completion of a Business
Combination on which the Company completes a liquidation, merger, stock exchange
or other similar transaction that results in all of the Company’s stockholders
having the right to exchange their shares of Common Stock for cash, securities
or other property (the “Founder Shares Lock-up Period”). Notwithstanding the
foregoing, if the last sale price of the Company’s Common Stock equals or
exceeds $12.00 per share (as adjusted for stock splits, stocks dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the Company’s
initial Business Combination, the Founder Shares, Private Placement Shares and
shares of Common Stock underlying the Rights included in the Forward Purchase
Units will be released from the Founder Shares Lock-Up.

 

(b) The Sponsor and each Insider agrees that it or he shall not effectuate any
Transfer of Private Placement Warrants or Common Stock underlying such warrants,
until 30 days after the completion of a Business Combination.

 

(c) Notwithstanding the provisions set forth in paragraphs 2, 3 and 7(a) and
(b), Transfers of the Founder Shares, the Private Placement Warrants, shares of
Common Stock underlying the Private Placement Warrants, Private Placement Shares
or shares of Common Stock underlying the Rights included in the Forward Purchase
Units (as defined below) are permitted (a) to the Company’s officers or
directors, any affiliates or family members of any of the Company’s officers or
directors or any affiliates of the Sponsors and Insiders; (b) in the case of an
individual or an entity controlled by an officer or director of the Company, by
a gift to a member of the individual’s, officer’s or director’s immediate family
or to a trust, the beneficiary of which is a member of one of the individual’s,
officer’s or director’s immediate family, an affiliate of such person or to a
charitable organization; (c) in the case of an individual, by virtue of laws of
descent and distribution upon death of the individual; (d) in the case of an
individual, pursuant to a qualified domestic relations order; (e) by private
sales or transfers made in connection with the consummation of a Business
Combination at prices no greater than the price at which the shares were
originally purchased; (f) in the event of the Company’s liquidation prior to the
completion of a Business Combination; (g) by virtue of the laws of Delaware or
any of the Sponsors’ limited liability company operating agreements upon
dissolution of such Sponsor; or (h) in the event of completion of a liquidation,
merger, stock exchange or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their shares of Common Stock
for cash, securities or other property subsequent to the completion of a
Business Combination; provided, however, that in the case of clauses (a) through
(e) and (g), these permitted transferees must enter into a written agreement
agreeing to be bound by these transfer restrictions. Notwithstanding the
foregoing, in the event that the Macquarie Sponsor withholds consent to
consummate a Business Combination because of regulatory reasons or the Business
Combination involves a competitor of the Macquarie Sponsor, its affiliates, or
an entity in which the Macquarie Sponsor or an affiliate has an equity interest,
then the Macquarie Sponsor shall be permitted to sell or transfer its Private
Placement Warrants and Founder Shares; provided, that the transferee agrees to
be bound by the transfer restrictions, lock-up provisions, voting obligations,
registration rights, and other such restrictions and rights of the transferred
Private Placement Warrants and Founder Shares, and the term of the Macquarie
Sponsor’s nominee shall automatically terminate and such board seat shall remain
vacant until filled by a successor duly appointed by our Hydra Sponsor.

 



 

 

 

8. Each Sponsor and each Insider represents and warrants that it or he has never
been suspended or expelled from membership in any securities or commodities
exchange or association or had a securities or commodities license or
registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company is true and accurate in all respects and
does not omit any material information with respect to the undersigned’s
background. Each Insider’s questionnaire furnished to the Company is true and
accurate in all respects. Each Insider represents and warrants that: the
undersigned is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; the undersigned has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and the undersigned is not currently a defendant in any such criminal
proceeding.

 

9. MIHI LLC agrees to enter into a securities purchase agreement (the “Forward
Purchase Agreement”) to purchase 2,000,000 Units at a price per Unit of $10.00
per Unit (the “Forward Purchase Units”) and 500,000 Founders Shares at the same
purchase price as the other Founders Shares (the “Private Placement Shares”), in
a transaction exempt from the registration requirements of the Securities Act
(the “Private Placement”). The Private Placement will be completed concurrently
with the completion of the initial Business Combination. Neither the Company nor
MIHI LLC may waive the obligation of the undersigned to complete the Private
Placement in accordance with this paragraph 9 pursuant to the terms of the
Forward Purchase Agreement.

 

10. Except as disclosed in the Prospectus, neither the Sponsor or any Insider
nor any affiliate of the Sponsor or any Insider, nor any director or officer of
the Company, shall receive any finder’s fee, reimbursement, consulting fee,
monies in respect of any repayment of a loan or other compensation prior to, or
in connection with any services rendered in order to effectuate the consummation
of the Company’s initial Business Combination (regardless of the type of
transaction that it is), other than the following: repayment of a loan of up to
an aggregate of $500,000 made to the Company by the Sponsors, repayment of any
additional loans and advances made to the Company by any Sponsor or any
affiliate thereof; payment to Lorne Weil, Inc. (or an affiliate thereof) for
office space, utilities and secretarial support in an amount not to exceed
$10,000 per month; reimbursement for any reasonable out-of-pocket expenses
related to identifying, investigating and consummating an initial Business
Combination, so long as no proceeds of the Public Offering held in the Trust
Account may be applied to the payment of such expenses prior to the consummation
of a Business Combination; and repayment of loans, if any, and on such terms as
to be determined by the Company from time to time, made by any of the Sponsors
or an affiliate thereof or certain of the Company’s officers and directors to
finance transaction costs in connection with an intended initial Business
Combination, provided, that, if the Company does not consummate an initial
Business Combination, a portion of the working capital held outside the Trust
Account may be used by the Company to repay such loaned amounts so long as no
proceeds from the Trust Account are used for such repayment. Notwithstanding the
foregoing, an affiliate of MIHI LLC may engage in financial advisory, capital
raising or other related advisory services for the Company.

 

 

 



 

11. Each Sponsor and each Insider has full right and power, without violating
any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement.

 

12. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Founder Shares” shall mean the 2,300,000 shares (up to 300,000 of which are
subject to forfeiture, depending upon the extent to which the underwriters’
over-allotment option is exercised) of Common Stock of the Company (giving
effect to the cancellation of certain shares on October 24, 2014) initially
acquired by the Sponsors for an aggregate purchase price of $25,000, or
approximately $0.01 per share, prior to the consummation of the Public Offering;
(iii) “Private Placement Warrants” shall mean up to 8,100,000 Warrants to
purchase up to 4,050,000 shares of the Common Stock of the Company that are
acquired by the Sponsors and Martin E. Schloss for an aggregate purchase price
of up to $4,050,000, or $0.50 per Warrant, in a private placement that shall
occur simultaneously with the consummation of the Public Offering; (iv) “Public
Stockholders” shall mean the holders of securities issued in the Public
Offering; (v) “Trust Account” shall mean the trust fund into which a portion of
the net proceeds of the Public Offering shall be deposited; and (vi) “Transfer”
shall mean the (a) sale of, offer to sell, contract or agreement to sell,
hypothecate, pledge, grant of any option to purchase or otherwise dispose of or
agreement to dispose of, directly or indirectly, or establishment or increase of
a put equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or (c)
public announcement of any intention to effect any transaction specified in
clause (a) or (b).

 

13. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

14. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party, except as provided above. Any purported assignment in violation
of this paragraph shall be void and ineffectual and shall not operate to
transfer or assign any interest or title to the purported assignee. This Letter
Agreement shall be binding on the Sponsors and Insiders and their respective
successors and permitted assigns to whom a Sponsor transfers shares of the
Company in compliance with this Letter Agreement. Any transfer made in
contravention of this Letter Agreement shall be null and void.

 

15. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and (ii)
waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

16. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery, in each case to the address most
recently provided to such party or such other address as may be designated in
writing by such party, or by facsimile transmission to the number most recently
provided to such party or such other fax number as may be designated in writing
by such party.

 

17. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Founder Shares Lock-up Period or (ii) the liquidation of the Company;
provided, however, that this Letter Agreement shall earlier terminate in the
event that the Public Offering is not consummated and closed by March 31, 2015,
provided further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

 

[Signature Page follows]

 

 

 

 

 

 

 

 

 

 

  

 

 

 





  MIHI LLC         By: /s/Duncan Murdoch           Name: Duncan Murdoch    
Title: Vice President         By: /s/Drew Reid           Name:  Drew Reid    
Title: Authorized Signatory         HYDRA INDUSTRIES SPONSOR LLC         By:
/s/A. Lorne Weil           Name: A. Lorne Weil     Title: Managing Member      
  JL HERCULES, LLC         By: /s/Jeffrey S. Lipkin           Name: Jeffrey S.
Lipkin     Title: Managing Member         MS HERCULES, LLC         By: /s/Martin
E. Schloss           Name: Martin E. Schloss     Title: Managing Member



 



 

 

 



  /s/A. Lorne Weil   A. Lorne Weil       /s/Jeffrey S. Lipkin   Jeffrey S.
Lipkin       /s/Martin E. Schloss   Martin E. Schloss       /s/Kenneth Shea  
Kenneth Shea       /s/Brent Stevens   Brent Stevens       /s/Stephen Dannhauser
  Stephen Dannhauser       /s/Jonathan Miller   Jonathan Miller       /s/Marion
Rainone   Marion Rainone       /s/George Peng   George Peng       /s/Jennifer
Calabrese   Jennifer Calabrese



 





 

 

 







Acknowledged and Agreed:               HYDRA INDUSTRIES ACQUISITION CORP.      
        By:   /s/ Martin E. Schloss     Name: Martin E. Schloss     Title:
Executive Vice President  

 





 

